               Case 20-10553-CSS              Doc 775       Filed 07/10/20        Page 1 of 12




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
In re:                                                         : Chapter 7
                                                               :
ART VAN FURNITURE, LLC, et al.,1                               : Case No. 20-10553 (CSS)
                                                               : Jointly Administered
         Debtors                             .                 :
                                                               : Hearing Date: July 24, 2020 at 1:00 PM ET
                                                               : Objection Deadline: July 17, 2020 at 4:00 PM ET
---------------------------------------------------------------x

    MOTION OF BRIXMOR HERITAGE SQUARE LLC FOR ENTRY OF AN ORDER (I)
        COMPELLING IMMEDIATE PAYMENT OF POST-PETITION RENTAL
    OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF A NONRESIDENTIAL
     REAL PROPERTY LEASE AND 11 U.S.C. § 365(d)(3); AND (II) ALLOWING AND
      DIRECTING THE IMMEDIATE PAYMENT OF ADMINISTRATIVE EXPENSE
                  CLAIMS PURSUANT TO 11 U.S.C. § 503(b)(1)

        Brixmor Heritage Square LLC (the “Landlord”), by and through its undersigned counsel,

hereby moves for entry of an order (i) compelling the above-captioned debtors to immediately

pay all outstanding post-petition rental obligations in accordance with the terms of an unexpired

nonresidential real property lease and pursuant to 11 U.S.C. § 365(d)(3), and (ii) allowing and

directing the immediate payment of the Landlord’s administrative expense claims pursuant to 11

U.S.C. § 503(b)(1) (the “Motion”). In support of the Motion, Landlord respectfully states as

follows:


                                               JURISDICTION

                 1.       This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of this

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
             Case 20-10553-CSS         Doc 775      Filed 07/10/20     Page 2 of 12




Motion is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory

predicates for relief requested herein are 11 U.S.C. §§ 105(a), 365(d)(3) and 503(b)(1).


                                        BACKGROUND

               2.     On March 8, 2020 (the “Petition Date”), the above-captioned debtors (the

“Debtors”) each filed a voluntary petition for relief pursuant to chapter 11 of Bankruptcy Code.

               3.     As of the Petition Date, the Debtors leased retail space from the Landlord

pursuant to an unexpired lease of nonresidential real property (the “Lease”) for the premises

located in the shopping center commonly known as Heritage Square, Naperville, Illinois (the

“Premises”). A true and correct copy of the Lease is available upon request.

               4.     The Premises is for a retail store in a shopping center, as that term is used

in 11 U.S.C. § 365(b)(3). See In Re: Joshua Slocum, Ltd., 922 F.2d 1081 (3d Cir. 1990).

               5.     On April 6, 2020, the Court entered an order converting the Debtors’

chapter 11 cases to cases under chapter 7 of the Bankruptcy Code [D.I. 263], effective as of

12:00 a.m. (prevailing Eastern Time) on April 7, 2020 (the “Conversion Date”), and on April 7,

2020, Alfred T. Giuliano was appointed as interim trustee (“Trustee”) of the Debtors’ chapter 7

cases [D.I. 264].

               6.     On April 24, 2020, soon after being appointed, the Chapter 7 Trustee filed

a Motion of the Chapter 7 Trustee for Entry of an Order Extending the Time for Performance of

Any Obligations of the Debtors Under any Unexpired Lease of Nonresidential Real Property

Pursuant to Section 365(d)(3) of the Bankruptcy Code [D.I. 342] seeking an extension of the

estate’s obligation to timely perform under the Lease for 60-days from the Conversion Date (the

“Rent Extension Motion”).




                                                2
              Case 20-10553-CSS         Doc 775      Filed 07/10/20     Page 3 of 12




               7.      On April 27, 2020, this Court entered an Order Granting Motion of the

Chapter 7 Trustee for Entry of an Order Extending the Time for Performance of Any Obligations

of the Debtors Under any Unexpired Lease of Nonresidential Real Property Pursuant to Section

365(d)(3) of the Bankruptcy Code [D.I. 373], which granted the Trustee’s Rent Extension

Motion and extended the time for the Trustee to timely perform under the Lease, including with

respect to the obligation to pay rent, through and including June 6, 2020.

               8.      The Trustee continues to operate the Debtors’ business, and is in

possession of the Debtors’ property, including the Lease.

               9.      The Debtors’ and subsequently, the Trustee have continued use and

occupy the Premises since the Petition Date, which use and occupancy is actual and necessary to

the continued operation of the business for the liquidation of the lender’s collateral and other

estate assets and has provided a direct and substantial benefit to the Debtors’ bankruptcy estates.

               10.     Pursuant to the Lease, the Debtors (and now the Trustee) are obligated to

pay to the Landlord rent and other related charges due under the Lease, including, but not limited

to, charges for common area maintenance (“CAM”), insurance, real estate taxes, and utilities

(collectively, the “Rent”).

               11.     As of the filing of this Motion, neither Debtors nor Trustee have paid

Landlord any Rent under the Lease since the Petition Date. Though the Court extended the

Chapter 7 Trustee’s obligation to pay rent through June 6, 2020, the extended deadline has

passed and the Chapter 7 Trustee has still not paid any Rent to Landlord.

               12.     Specifically, the Debtors failed to remit Rent due under the Lease, post-

petition, on April 1, 2020, following the commencement of their chapter 11 cases, which amount

is entitled to administrative priority pursuant to Section 365(d)(3) of the Bankruptcy Code (the



                                                 3
                  Case 20-10553-CSS             Doc 775       Filed 07/10/20       Page 4 of 12




“Chapter 11 Section 365 Rent”). Further, the Chapter 7 Trustee also failed to remit the Rent due

under the Lease post-Conversion Date that has accrued each month since May 1, 2020, June 1,

and July 1, 2020, pursuant to 11 U.S.C. § 365(d)(3) (the “Post-Conversion Section 365 Rent”),

which again is entitled to administrative priority. In addition, Landlords are entitled to

administrative expense claims, pursuant to 11 U.S.C. § 503(b), consisting of that portion of the

Rent due for the Debtors’ use and occupancy of the Premises from the Petition Date through

March 31, 2020 (the “Chapter 11 Stub Rent”), and for the Trustee’s use and occupancy of the

Premises from the Conversion Date through April 30, 2020 (the “Chapter 7 Stub Rent” and

together with the Chapter 11 Stub Rent, the “Stub Rent”). A true and correct copy of Landlord’s

itemization of the Rent due under the Lease since the Petition Date is attached hereto as Exhibit

“A”.

                   13.      Between the Petition Date and the Conversion Date, for the Debtors’ use

and occupancy of the Premises, Landlord asserts that it is entitled to the allowance and payment

of a chapter 11 administrative expense claim in the total amount due of $63,369.99, consisting of

the Chapter 11 Stub Rent and the Chapter 11 Section 365 Rent (collectively, the “Chapter 11

Administrative Expense Claim”):

                   14.      From the Conversion Date through the date of this Motion, for the

Trustee’s use and occupancy of the Premises, Landlord asserts that is entitled to the allowance

and payment of a chapter 7 administrative expense claim in the total amount due of

$1,269,708.33, consisting of the Chapter 7 Stub Rent and Post-Conversion Section 365 Rent

(collectively, the “Chapter 7 Administrative Expense Claim” and together with the Chapter 11

Administrative Expense Claim, the “Administrative Expense Claims”).2


2
    This amount includes the mechanic’s lien filed on or about February 20, 2020 by Signal, USA, LLC in the amount
                                                                                                      (continued...)

                                                          4
                Case 20-10553-CSS               Doc 775        Filed 07/10/20         Page 5 of 12




                                            RELIEF REQUESTED

                  15.      By this Motion, Landlord respectfully requests that the Court enter an

order (i) compelling the Debtors to immediately pay all outstanding Post-Conversion Section 365

Rent in accordance with the terms of a nonresidential real property lease and pursuant to 11

U.S.C. § 365(d)(3), and (ii) allowing the Stub Rent as administrative expense claims pursuant to

11 U.S.C. § 503(b)(1) and directing the Debtors to immediately pay such Stub Rent to Landlord.


                                BASIS FOR THE RELIEF REQUESTED

         A.       Landlord Is Entitled To Immediate Payment Of The Post-Conversion
                  Section 365 Rent Pursuant To 11 U.S.C. § 365(d)(3).

                  16.      Section 365(d)(3) of the Bankruptcy Code provides, in pertinent part, that

                  The trustee shall timely perform all the obligations of the debtor,
                  except those specified in section 365(b)(2), arising from and after
                  the order for relief under any unexpired lease of nonresidential real
                  property, until such lease is assumed or rejected, notwithstanding
                  section 503(b)(1) of this title.
11 U.S.C. §365(d)(3). See also In re Montgomery Ward Holding Corp., 268 F.3d 204 (3d Cir.

2001); In re Pac-West TeleComm, Inc., 377 B.R. 119, 123 (Bankr. D. Del. 2007). The Trustee

(as well as the Debtors have) has failed to satisfy those Lease charges related to Rent which have

accrued and become due and owing following the Conversion Date, as more fully set forth above

and in the attached Exhibit A.


________________________
(...continued)
of $946,050.01, and the mechanic’s liens filed on or about April 17, 2020 by Carroll Seating Company, Inc. in the
amounts of 44,150.75 and $49,055.00, respectively (the “Liens”). A true and correct copy of the Liens are attached
hereto as Exhibit “B”. Pursuant to 11 U.S.C. § 365(d)(3) and the terms of the Lease, the Liens in the aggregate
amount of $1,039,255.76 give rise to an indemnification obligation and related obligation to discharge the Liens
under the Lease within 60-days of the filing of such Liens that arose post-petition and prior to rejection of the Lease;
therefore, the Trustee is obligated under Section 365(d)(3) to indemnify Landlord and take steps to promptly
discharge or bond off the Liens. This obligation fits squarely with the holding of Montgomery Ward Holding Corp.,
268 F.3d 205, 211 (3d Cir. 2001) and is consistent with Judge Shannon’s rent ruling in WM Inland Adjacent LLC v.
Mervyn’s LLC (In re Mervyn’s Holdings, LLC), Nos. 08-11586 (KG), 09-50920 (KG), 2013 Bankr. LEXIS 67, at *3
(Bankr. D. Del. Jan. 8, 2013). A true and correct copy of the Mervyn’s decision is attached hereto as Exhibit “C”.


                                                           5
             Case 20-10553-CSS         Doc 775      Filed 07/10/20    Page 6 of 12




               17.    Compliance with 11 U.S.C. § 365(d)(3) is mandatory, thereby requiring

the Trustee’s timely perform all obligations under the Lease during the postpetition period, pre-

rejection period. In re New Almacs, Inc., 196 B.R. 244, 248 (Bankr. N.D.N.Y. 1996); Towers v.

Chickering & Gregory (In re Pac.-Atl. Trading Co.), 27 F.3d 401 (9th Cir. 1994). While the

Trustee’s time for performance and payment of the Post-Conversion Section 365 Rent was

initially extended by the Court, that time has since expired and, the Post-Conversion Section 365

Rent is now due and must be paid.

               18.    The primary goal of 11 U.S.C. § 365(d)(3) is to prevent a landlord from

becoming an involuntary creditor of the Debtor’s bankruptcy estate. See In re Handy Andy

Home Imp. Centers, Inc., 196 B.R. 87, 95 (Bankr. N.D. Ill. 1996). As a result, Landlord should

not be required to provide the Premises and post-petition services absent current payment for

such services as required by § 365(d)(3). See In re Trak Auto Corp., 277 B.R. 655, 662 (Bankr.

E.D. Va. 2002). The majority of courts that have considered the operation of § 365(d)(3) have

arrived at the same conclusion: Costs and expenses incurred for post-petition, pre-rejection

performance under an unexpired nonresidential real estate lease must be allowed as an

administrative expense regardless of § 503(b)(1)(A) limitations. In re Liberty Outdoors, Inc., 205

B.R. 414, 417 (Bankr. E.D. Mo. 1997) (lessor entitled to recover unpaid expenses pursuant to

section 365(d)(3) of the Bankruptcy Code regardless of whether such “expenses benefited or

preserved the estate”); In re Worths Stores Corp., 135 B.R. 112, 115 (Bankr. E.D. Mo. 1991)

(same); In re Matter of South Lincoln Med. Group, P.C., 2008 WL 506086, at *2 (Bankr. D.

Neb. Feb. 21, 2008) (citing In re Brewer, 233 B.R. 825, 829 (Bankr. E.D. Ark. 1999).

               19.    The plain language of Section 365(d)(3) and the relevant case law requires

the Trustee’s immediate payment of all Post-Conversion Section 365 Rent that came due and



                                                6
             Case 20-10553-CSS          Doc 775      Filed 07/10/20     Page 7 of 12




was payable under the Lease after the Conversion Date and prior to any rejection of the Lease as

an administrative expense of these estates.

       B.      Landlord Is Entitled To An Allowed Administrative Expense Claim
               For The Stub Rent and Chapter 11 Section 365 Rent Under 11 U.S.C.
               § 503(b)(1).

               20.     In addition to the failure to pay the Post-Conversion Section 365 Rent,

both the Debtors and the Trustee have failed to satisfy those Lease charges attributable to their

post-petition use and occupancy of the Premises during the applicable Stub Rent period

following the Petition Date through March 31, 2020, and, once the case was converted to a

Chapter 7 case, through the end of April, 2020, as well as the Chapter 11 Section 365 Rent. The

total Chapter 11 Stub Rent and Chapter 11 Section 365 Rent is $63,369.99, and the total Chapter

7 Stub Rent is $52,038.94, which together constitute allowable administrative expense claims

pursuant to 11 U.S.C. § 503(b).

               21.     11 U.S.C. § 503(b) provides, in relevant part:

               After notice and a hearing, there shall be allowed administrative
               expenses . . . including --

               (1)(A) the actual, necessary costs and expenses of preserving the
               estate . . . .

11 U.S.C. § 503(b)(1)(A). See also In re Goody’s Family Clothing, Inc., 392 B.R. 604, 609

(Bankr. D. Del. 2008).

               22.     Accordingly, 11 U.S.C. § 503(b)(1)(A) provides for the allowance of

administrative expenses, including in particular, actual, necessary costs and expenses of

preserving the bankruptcy estate. See 11 U.S.C. § 503(b)(1). “When third parties are induced to

supply goods or services to the debtor-in-possession…the purposes of [§ 503] plainly require

that their claims be afforded priority.” In re Jartran, Inc., 732 F.2d 584, 586 (7th Cir. 1984); In

re Goody’s Family Clothing, Inc., 392 B.R. 604, 609 (Bankr. D. Del. 2008).

                                                 7
              Case 20-10553-CSS          Doc 775      Filed 07/10/20     Page 8 of 12




               23.     A landlord’s administrative claim under Section 503(b)(1) is equal to the

lease contract rate. See In Re: ZB Company, Inc., 302 B.R. 316, 319 (Bankr. D. Del. 2003)

(contract rate is presumed to be the fair rental value.”). Section 507(a) of the Bankruptcy Code

further provides that administrative expense claims that are allowed under section 503(b) of the

Bankruptcy Code have first priority. See 11 U.S.C. §507(a)(2). The Debtors and subsequently

the Trustee benefited from continued post-petition use and occupancy of the Premises, including

being able to store inventory for future sale for the direct benefit of themselves and their lenders,

and, therefore, the Stub Rent and Chapter 11 Section 365 Rent was actual and necessary to the

ability to liquidate and monetize estate’s assets and the lender’s collateral, providing a direct and

substantial benefit to the Debtors’ bankruptcy estates and their lenders.

               24.      “The amount of the claim is the fair market value of the premises, and

that value is presumed to be the rent due under the lease unless evidence is presented to the

contrary.” Goody’s, 392 B.R. at 607. See also In re Garden Ridge Corp., 321 B.R. 669, 676-77

(Bankr. D. Del. 2005); In re DVI, Inc., 308 B.R. 703, 708 (Bankr. D. Del. 2004); In re ZB Co.,

Inc., 302 B.R. 316, 319 (Bankr. D. Del. 2002); In re HQ Global Holdings, Inc., 282 B.R. 169,

173 (Bankr. D. Del. 2002).

               25.     On the basis of the foregoing, in addition to the allowance of its Post-

Conversion Section 365 Rent under Section 365(d)(3) of the Bankruptcy Code, Landlord

respectfully requests that the Court enter an order allowing its Chapter 11 Administrative

Expense Claim in an amount not less than $63,369.99, and its Chapter 7 Stub Claim in an

amount not less than $52,038.94 (together the “Section 503 Administrative Expense Claims”).




                                                  8
              Case 20-10553-CSS         Doc 775      Filed 07/10/20    Page 9 of 12




       B.      Landlord Is Entitled To Immediate Payment Of Its Administrative Expense
               Claims

               26.     Landlord also respectfully requests that its Administrative Expense Claims

be paid immediately. It is well-settled that the decision whether to order immediate payment of

Section 503(b)(1) administrative claims is within the sound discretion of the Court. See, e.g., In

re HQ Global Holdings, 282 B.R. at 173 (internal citations omitted). As Judge Walrath

explained in determining the timing of the payment of an administrative expense claim in Global

Holdings, “one of the chief factors courts consider is bankruptcy’s goal of an orderly and equal

distribution among creditors and the need to prevent a race to the debtor’s assets.” Id.; see also

In re Garden Ridge Corp., 321 B.R. at 677 (“In determining the time of [an administrative

expense] payment, courts consider prejudice to the debtor, hardship to the claimant, and potential

detriment to other creditors.”).

               27.     Here, the delay in the payment of the Administrative Expense Claims,

which constitute the Stub Rent for the periods in which the Debtors and the Trustee were

conducting a liquidation of the Debtors’ assets, through store closing sales or otherwise, as well

the Chapter 11 Section 365 Rent, will substantially prejudice the Landlord. Unlike those cases

where this Court has deferred payment of administrative claims because the risk of

administrative insolvency was minimal due to the Debtor’s intention to reorganize and attendant

assurance of payment of administrative claims, see, e.g., Goody’s, 392 B.R. at 616-17; Global

Holdings, 282 B.R. 175; in the instant case, there will be no plan of reorganization and is a

chapter 7 liquidation, being conducted directly for the benefit of the secured creditors. Thus, the

probability that Stub Rent or the Chapter 11 Section 365 Rent will be paid otherwise is zero and

will only be eroded with the passage of time. The liquidation of assets for the benefit of a few,

while the estate dodges the bill, is exactly the type of inequitable circumstance the administrative

                                                 9
               Case 20-10553-CSS        Doc 775       Filed 07/10/20    Page 10 of 12




priority scheme was designed to prevent, and the best way to avoid such a result is to order the

immediate payment of the Stub Rent and Chapter 11 Section 365 Rent owed to the Landlord.

                28.    Landlord files this Request without prejudice to each and all of its

remaining claims against the Debtors, including but not limited to any unsecured claim for

prepetition rent owed under the Lease any and damages arising from the rejection of the Lease in

these cases.

       C.       Landlord Is Entitled To Attorneys’ Fees And Costs For Filing The Motion.

                29.    The Lease contains provisions regarding the Debtors’ liability for attorney

fees and costs in the event of a lease default by the Debtor or if Landlord is required to take legal

action to protect their interests. As part of the contracted obligations contained in the Lease, 11

U.S.C. § 365 entitles Landlords to payment of these expenses during the estate’s use of the

Premises under the Lease. This is especially true where Landlord must incur additional expenses

to compel the payment of post-petition lease obligations.

                30.    Similarly, attorney fees and costs are a component of lease obligations that

a debtor must pay under § 365 pending their decision to assume or reject. There is no logical

distinction for purposes of § 365 between attorney fees incurred in connection with pre-petition

defaults and fees incurred with post-petition defaults. The fact that a lessor uses bankruptcy

procedures to enforce a lease should not preclude recovery of attorney fees and costs for such

enforcement activity, particularly where the Bankruptcy Court is the exclusive forum where the

lessor can obtain any relief, being foreclosed from state court relief by the automatic stay. In re

Entertainment, Inc., 223 B.R. 141, 154 (Bankr. N.D. Ill. 1998). Notably, a debtor has been held

to pay a landlord’s fees and costs as required by the lease, even though the lease had not yet been

assumed or rejected. Urban Retail Properties v. Loews Cineplex Entertainment Corporation, et



                                                 10
             Case 20-10553-CSS          Doc 775       Filed 07/10/20    Page 11 of 12




al., Case No. 01 Civ. 8946 (RWS), slip op. at 20 (S.D.N.Y. Apr. 8, 2002) (where lease “provides

for recovery of attorneys’ fees and interest, their receipt deserves the same priority under Section

365(d)(3) as any of the Debtors’ other obligations that arise post-petition. . . .”). The Lease

provides for recovery of all costs, including attorneys’ fees, incurred in the enforcement of the

Lease. See Lease, ¶¶ 11, 17. See Travelers Cas. & Sur. Co. of Am. v. Pacific Gas and Elec. Co.,

127 S. Ct. 1199, 1203 (2007) (holding that a party is entitled to be reimbursed for its attorneys’

fees when there exists an “enforceable contract allocating attorneys’ fees”).

               31.     Landlord’s fees and costs in this case have all arisen from such efforts to

protect its rights under the Lease and to secure the payments of post-petition lease charges as

required thereunder and under § 365(d)(3). Landlord preserves the right to seek payment of the

amounts incurred as a result of the necessity to file this Motion, any reply, and to appear at the

hearing on the Motion.


                                     NO PRIOR REQUEST

               32.     Landlord submits that no prior motion for the relief requested herein has

been made to this or any other Court.


                                             NOTICE

               33.     Notice of this Motion will be provided to: (a) counsel to the Chapter 7

Trustee; (b) the Office of the United States Trustee for the District of Delaware; (c) counsel to

Wells Fargo Bank, NA as Administrative Agent and Collateral Agent for itself and the other

ABL Lenders, and (d) electronically via CM/ECF on all parties that have filed a request for

service of notices in this case. In light of the relief requested, Landlords submit that no other or

further notice is required.



                                                 11
             Case 20-10553-CSS         Doc 775        Filed 07/10/20    Page 12 of 12




               34.     WHEREFORE, Landlords respectfully request that the Court enter an

order that (1) allowing and compelling the immediate payment of the Post-Conversion Section

365 Rent in the amount of $1,217,669.39, plus late charges, interest and reasonable attorneys’

fees as administrative chapter 7 priority claims under Section 365(d)(3) of the Bankruptcy Code,

(ii) allowing and compelling the immediate payment of Landlord’s Chapter 11 Administrative

Expense Claim in the amount of $63,369.99 and its Chapter 7 Stub Rent Claim in the amount of

$52,038.94, plus late charges, interest and reasonable attorneys’ fees; and (iii) granting such

other and further relief as the Court deems just and proper under the circumstances.

Dated: July 10, 2020                          Respectfully submitted,
Wilmington, Delaware
                                              /s/ Leslie C. Heilman
                                              Leslie C. Heilman (DE No. 4716)
                                              Laurel D. Roglen (DE No. 5759)
                                              BALLARD SPAHR LLP
                                              919 N. Market Street, 11th Floor
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 252-4465
                                              Facsimile: (302) 252-4466
                                              E-mail: heilmanl@ballardspahr.com
                                                        roglenl@ballardspahr.com

                                              Counsel for Brixmor Heritage Square LLC




                                                 12
